PER CURIAM.
Upon consideration of the application of Joe E. Hodges, of Lake City, Florida, a member of The Florida Bar, for leave to resign from The Florida Bar without leave to be reinstated and the written objections of the Florida Bar thereto, it is ordered that said application be, and it is, hereby denied. In re Harper, Fla. 1956, 84 So.2d 700, 54 A.L.R.2d 1272.
Copies of this order shall be forwarded to the applicant and The Florida Bar by the Clerk of this Court.
THOMAS, C. J., and TERRELL, HOB-SON, DREW and THORNAL, JJ., concur.